Citation Nr: 1548965	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-01 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee traumatic arthritis, status post medial meniscectomy with excision of fat pad, prior to September 30, 2010, and in excess of 10 percent thereafter.

2.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee traumatic arthritis, status post medial meniscectomy with excision of fat pad.

3.  Entitlement to an effective date earlier than September 30, 2010, for the assignment of a 10 percent rating for right knee traumatic arthritis, status post medial meniscectomy with excision of fat pad.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1977 to June 1981.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a November 2009 rating decision, the RO, inter alia, denied service connection for a left knee disability.  In an August 2010 rating decision, the RO granted service connection for traumatic arthritis of the right knee, status post medial meniscectomy with excision of fat pad, and assigned an initial noncompensable rating, effective July 31, 2009.  In a December 2010 rating decision, the RO increased the rating for the appellant's service-connected right knee disability to 10 percent, effective September 30, 2010.  

In January 2015, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  In April 2015, the Board remanded the matter for additional evidentiary development.  

The issue of service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the effective date of the award of service connection on July 31, 2009, the appellant's service-connected right knee disability has been manifested by X-ray evidence of severe arthritis; repeated examination has shown largely noncompensable limitation of flexion and extension, as well objective findings of swelling, crepitus, painful motion, and difficulty ambulating, productive of significant functional impairment.

2.  Since the effective date of the award of service connection on July 31, 2009, the appellant's service-connected right knee disability has also been manifested by a history of a meniscectomy with significant pain, reported locking, and effusion into the joint.  His service-connected right knee disability is not shown to include ligamentous laxity, lateral instability, or recurrent subluxation.

3.  The appellant's original claim of service connection for a right knee disability was received by VA on July 31, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for right knee arthritis with limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).  

2.  The criteria for a separate 20 percent rating for status post medial meniscectomy with excision of fat pad have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015). 

3.  The criteria for an effective date of July 31, 2009, for the award of an initial 20 percent rating for right knee arthritis with limitation of motion and the award of a separate initial 20 percent rating for status post medial meniscectomy with excision of fat pad have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an August 2009 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claims for service connection and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The letter included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Because the matters now at issue in this case concern an appeal from an initial rating following an award of service connection, VA's VCAA notice obligations have been fully satisfied.  Dingess/Hartman, 19 Vet. App. at 490 (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  The record in this case does not show, nor does the appellant contend, that there are any notification deficiencies which have resulted in prejudice to him.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date). 

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  A review of the transcript indicates that, during this hearing, the issues on appeal were discussed, including the elements necessary to substantiate the claims.  The appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that no further action is necessary to comply with VA's duties as set forth in 38 C.F.R. 3.103(c)(2).  

With respect to the duty to assist, the Board finds that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The appellant has also been afforded multiple VA medical examinations in connection with his claim.  38 C.F.R. § 3.159(c)(4).  The Board finds that the examination reports contain the necessary findings upon which to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  The appellant has not argued otherwise.


Factual Background

The appellant's service treatment records show that he was seen on a frequent basis in connection with right knee complaints.  In March 1980, he was diagnosed as having a right torn medial meniscus and underwent a meniscectomy with excision of fat pad.  

On July 31, 2009, VA received the appellant's original application for VA compensation benefits, seeking service connection for multiple disabilities, including a right knee disability.  

In support of the appellant's claims, the RO obtained private clinical records dated from May 1991 to May 2009.  In pertinent part, these records show that, in May 1991, the appellant sought treatment for right knee pain, which was greatest when walking long distances or squatting.  An examination showed full range of motion with no ligamentous laxity.  X-ray studies showed medial compartment arthritis.  The remaining records note a history of knee surgery, but are otherwise negative for complaints or abnormalities pertaining to the right knee.  

The RO also obtained VA treatment records dated from June 1981 through May 2009.  In pertinent part, these records show that, in April 1990, the appellant was seen in connection with right knee complaints after bumping his kneecap.  He reported a history of right knee surgery in 1980.  An examination showed minimal effusion, no tenderness, and full range of motion.  The assessment was knee pain with no obvious fracture or ligamentous injury.  The remaining VA treatment records are negative for complaints or abnormalities pertaining to the right knee.  

In connection with his claim, the appellant was scheduled for a VA medical examination in June 2010.  The record shows that he failed to report for the examination without explanation.  

In an August 2010 rating decision, the RO granted service connection for traumatic arthritis of the right knee, status post medial meniscectomy with excision of fat pad, and assigned an initial noncompensable rating under Diagnostic Code 5010, effective July 31, 2009, which was the date of receipt of the appellant's claim.  In its decision, the RO explained that the appellant had failed to report for the VA medical examination and that a noncompensable rating had been assigned as the record lacked evidence of current disabling symptomatology.  See 38 C.F.R. § 3.655.  

In a September 2010 statement, the appellant acknowledged that he had not reported for the VA medical examination and requested reconsideration of his claim.  

In October 2010, the appellant was afforded a VA medical examination at which time he reported having severe right knee pain since September 1980, which he rated as a 10 on a pain scale of 1 to 10.  He indicated that he used a knee brace and was limited from walking for more than 30 minutes due to pain.  He reported daily flare-ups where the pain became significantly worse than usual.  The appellant reported that he had been working as an electrician, but was currently unemployed.  He indicated that his knee pain affected his ability to work because he could not kneel or walk for long distances.  On examination, there was moderate effusion.  The appellant exhibited range of motion from 5 to 95 degrees.  He had pain and crepitus throughout this arc, and it did not change with repetitive testing.  The appellant also exhibited mild laxity to varus and valgus stress in both extension and in 30 degrees of flexion.  Lachman anterior/posterior drawer tests were negative.  X-ray studies showed advanced degenerative osteoarthritis.  The impression was severe right knee post traumatic osteoarthritis.  

The RO thereafter obtained additional VA treatment records showing that, in September 2010, the appellant sought treatment for severe right knee pain.  On examination, the knee was swollen and tender and exhibited limited range of motion.  The assessment was severe osteoarthritis with acute inflammation.  He was seen again in the orthopedic clinic in October 2010.  Examination showed range of motion from zero to 110 degrees with crepitus and patellar grinding.  There was no effusion, swelling, or loss of strength, nor were there gross abnormalities to visual inspection.  There was no instability.  The assessment was knee pain and osteoarthritis.  The appellant was treated with a steroid injection.  In November 2010, the appellant was again seen in the VA orthopedic clinic.  He reported that his right knee was "doing fine" since his injection.  A physical examination showed right knee motion from zero to 115 degrees without difficulty.  There was crepitus and patellar grinding, but no loss of strength, visual abnormalities, locking, laxity, or swelling.  

In a December 2010 rating decision, the RO increased the rating for the appellant's service-connected right knee disability to 10 percent, effective September 30, 2010, apparently corresponding to the date of receipt of the appellant's request for reconsideration.  

The appellant appealed the rating assigned by the RO, arguing that a higher rating was warranted, as his VA physician had advised him that he needed a total right knee replacement.  He also indicated that he felt that his payment date should be earlier - either the date of his initial claim or the date of his in-service knee injury.  

Additional VA clinical records obtained in support of the appellant's claim show that, in January 2011, he reported severe knee pain with walking.  It was noted that he used crutches for ambulation.  A physical examination showed range of right knee motion from zero to 115 with mild discomfort.  There was crepitus, but no effusion, swelling, or instability.  Knee braces were ordered.  In June 2011, the appellant was seen in the orthopedic clinic for a follow-up.  He reported that his knees were doing fairly well with just periodic discomfort.  Examination showed right knee motion from zero to 110 degrees with discomfort.  There was minimal effusion, no swelling or locking, and no instability.  The assessment was knee pain and severe osteoarthritis.  The examiner recommended continued use of a cane.  It was noted that the appellant was a surgical candidate, but presently desired to wait on surgery.  

Records from the Social Security Administration (SSA) show that the appellant was determined to be disabled as of May 28, 2010, due to multiple disabilities, including osteoarthritis and gout.  Medical records used by SSA in reaching its determination include a June 2011 examination report noting multiple disabilities, including arthritis of both knees, hypertension, and gout.  On examination, there was moderate swelling present on the right knee, as well as moderate crepitus.  There was no ligament laxity or ankylosis.  Right knee flexion was to 100 degrees.  The appellant was unable to squat, kneel, and crawl.  The examiner indicated that, based on the appellant's history and medical findings, it appeared that he was able to sit with normal breaks for eight hours and able to stand and walk with more frequent breaks for less than two hours.  He was able to to lift and carry 25 pounds occasionally for short distances only and only for few feet.  He was unable to lift and carry any weight for longer length of time and was also unable to lift and carry any weight frequently.  
 
In April 2011, the appellant submitted an application for a total rating based on individual unemployability due to service-connected disability (TDIU).  He indicated that he had been unable to work since September 24, 2010, due to his service-connected right knee disability.  

In a July 2011 VA medical opinion, a VA provider indicated that he had reviewed the record and had concluded that the appellant's service-connected right knee disability would prevent him from occupations requiring standing and lifting any weight, but that he would not be limited from performing sedentary activities.  

At a VA medical examination in May 2012, the appellant exhibited right knee motion from zero to 130, with pain beginning at 115 degrees.  There was no change with repetitive testing.  There was no instability, nor was there evidence of recurrent patellar subluxation/dislocation or tibial and/or fibular impairment.  The examiner noted that the appellant had a history of a meniscal injury and noted that he exhibited frequent episodes of joint pain and effusion.  The examiner also noted that the appellant used knee braces regularly and crutches occasionally for prolonged walking.  The examiner determined that the appellant's right knee condition did not produce functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The final diagnosis was knee osteoarthritis.  The examiner indicated that the appellant would have difficulty functioning in employment that included heavy labor or significant ambulation due to the osteoarthritis in his knees, but he should be able to perform sedentary labor without difficulty.  

In a May 2012 rating decision, the RO denied a total rating based on individual unemployability due to service-connected disability, and the appellant did not appeal.  

Additional VA clinical records dated to February 2015 show continued complaints regarding the appellant's right knee.  In December 2013, the appellant requested a dolomite walker secondary to knee pain.  In January 2015, he reported that his knee was locking and had made him fall.  He was fitted with bilateral Kool flex knee sleeves.  On examination in the orthopedic clinic in February 2015, the appellant reported continued right knee pain.  He denied adequate relief with conservative care.  He complained of locking and buckling of the knees.  He requested an appointment to discuss surgical options.  At that time, a physical examination showed minimal swelling with mild effusion, stiffness, and slow/decreased flexion and extension due to pain.  There was no ligamentous laxity with valgus/varus stress.  The impression was knee pain/osteoarthritis.  

The appellant was provided another VA medical examination in January 2015.  He reported pain and stiffness in his right knee with weekly flare-ups of moderate to severe pain.  On examination, his range of right knee motion was from zero to 60 degrees.  There was no muscle atrophy or ankylosis.  Testing revealed no instability.  The examiner noted that the appellant used a cane and brace constantly to assist in ambulation.  The examiner determined that the appellant's right knee condition did not produce functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner indicated that the appellant would have difficulty functioning in employment to the extent that he had limited right knee motion and difficulty going up and down stairs.  He also had pain with prolonged ambulation or deep squatting.

The appellant was most recently afforded a VA medical examination in June 2015.  He reported having severe knee pain, as well as stiffness, limited motion, and giving out.  The appellant did not report flare-ups.  Range of motion testing showed flexion from 0 to 60 degrees and extension from 60 to 10 degrees.  There was no additional loss of motion on repetitive testing.  The examiner indicated that pain, weakness, fatigability, and incoordination did not significantly limit the appellant's functional ability with repeated use over a period of time.  His strength was normal, and there was no muscle atrophy.  The examiner indicated that there was no ankylosis, recurrent subluxation, lateral instability, or recurrent effusion.  The appellant was noted to use a brace on a constant basis.  The examiner indicated that the appellant's right knee disability would not impact his ability to perform any type of occupational task, although the appellant had a functional disability due to severe post traumatic arthritis of the right knee and needed a total knee replacement.  





Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Under VA's Rating Schedule, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010. 

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Evaluations for limitation of knee extension are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a maximum 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259. 

In exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

The initial question at issue in this case is the appellant's entitlement to an initial compensable rating for the service-connected right knee traumatic arthritis, status post medial meniscectomy with excision of fat pad, prior to September 30, 2010, and in excess of 10 percent thereafter.

As set forth above, the RO has rated the appellant's disability pursuant to Diagnostic Code 5010, the criteria for evaluating arthritis.  The Board notes that the assignment of a particular diagnostic code is dependent on the facts of a particular case, including the relevant medical history, diagnosis assigned, and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  After a careful review of the record, the Board finds that the clinical findings and demonstrated symptomatology indicate that application of Diagnostic Code 5010 is most appropriate and advantageous to the appellant in rating his right knee arthritis and limitation of motion.

As set forth above, repeated X-ray studies have consistently shown that the appellant exhibits advanced degenerative joint disease of the right knee.  VA's Rating Schedule rates arthritis established by X-ray findings on the basis of limitation of motion.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  As delineated in detail above, repeated examinations conducted during the pendency of the claim largely showed that the appellant's right knee flexion and extension were not limited to the extent necessary to meet the criteria for a compensable rating under Diagnostic Codes 5260 or 5261. 

For example, examinations conducted in October 2010 showed that the appellant exhibited range of motion from 5 to 95 degrees and from zero to 110 degrees.  In January 2011, he exhibited range of motion from zero to 115 degrees.  In June 2011, he exhibited range of motion from zero to 110 degrees.  In January 2015, he exhibited range of motion from zero to 60 degrees.  The Board notes that, in June 2015, the appellant exhibited range of motion from 10 to 60 degrees.  

The Board finds that, taken as a whole, these range of motion findings do not meet the criteria for a compensable rating under either Diagnostic Code 5260 or 5261, nor is there any other probative evidence of record documenting consistent compensable limitation of flexion or extension.  38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261.  Under these circumstances, there is no basis for separate ratings for compensable limitation of flexion and extension.   See VA O.G.C. Prec. Op. No. 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004).  

Although compensable loss of flexion or extension has not been consistently shown, the record does contain clear evidence of additional right knee symptoms productive of functional loss, including painful motion, crepitus, swelling, and stiffness, preventing activities such as prolonged walking and standing, heavy lifting and carrying.  As noted above, VA examiners have consistently commented on such functional loss.  In light of these factors, and affording the appellant the benefit of the doubt, the Board finds that an initial 20 percent disability rating is therefore appropriate, given the significance of the demonstrated functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. at 206-07; Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The Board finds that there is insufficient evidence to show that additional factors would restrict motion to such an extent that the criteria for a rating higher than 20 percent would be justified.  During the period in question, there were no clinical findings of atrophy, trophic changes, muscle weakness, or other pathology indicative of functional loss warranting a rating in excess of 20 percent.   

The Board has also reviewed other diagnostic codes that potentially relate to impairment of the knee, but finds that application of an alternative or additional diagnostic code does not result in a rating in excess of that now assigned. 

For example, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability. 

In this case, although some mild laxity to varus and valgus stress was noted at the October 2010 VA medical examination, the clinical evidence otherwise overwhelmingly shows that the appellant's right knee ligaments have been consistently stable on clinical examination, with no objective indication of subluxation or lateral instability.  For example, on evaluation in the VA orthopedic clinic in October 2010, November 2010, and January 2011, the examiners indicated that there was no ligamentous instability or laxity present.  A Social Security examination conducted in June 2011 also showed that there was no ligament laxity.  VA medical examinations conducted in May 2012, January 2015, and June 2015 all showed that there was no right knee recurrent subluxation or lateral instability.  In view of the foregoing, the Board finds no basis on which to assign a higher rating under Diagnostic Code 5257 in lieu of the 20 percent rating currently assigned under Diagnostic Code 5003, nor is there any basis to assign a separate compensable rating under Diagnostic Code 5257, in addition to the currently assigned 20 percent disability rating under 5003.  

The record on appeal, however, does show that, in addition to the symptomatology contemplated in the 20 percent rating assigned for the appellant's service-connected right knee disability under Diagnostic Code 5003, the appellant also exhibits additional symptomatology associated with his meniscal pathology, including significant knee pain, effusion into the joint, and locking.  In light of these additional symptoms, the Board finds that the evidence of record supports the assignment of a separate, initial maximum 20 percent rating for status post medial meniscectomy with excision of fat pad pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258.   

As set forth above, the record documents that the appellant has a history of a medial meniscectomy with excision of fat pad in service.  In addition, the record shows that, since the award of service connection for his service-connected right knee disability, the appellant's right knee symptoms have included significant right knee pain, multiple notations of effusion on the right knee, and subjective reports of locking for which he requested and was issued knee braces, crutches, and a walker.  

Given this medical history and symptomatology, the Board finds that an initial 20 percent rating is warranted under Diagnostic Code 5258, for dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  This is the maximum rating available under this diagnostic code and no higher rating is available.   

The Board has considered the fact that the record on appeal documents a post-operative right knee scar during the rating period in question.  However, the record shows that the RO has already assigned a separate 10 percent rating for this pathology, pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7804.   

In summary, the Board has considered the entire record, including the appellant's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board concludes that the Veteran has met the criteria for an initial 20 percent rating for the appellant's right knee traumatic arthritis with limitation of motion and a separate initial 20 percent rating for status post medial meniscectomy with excision of fat pad.  The preponderance of the evidence is against the assignment of initial ratings in excess of those currently assigned.  To that extent, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In reaching its decision, the Board has also considered referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  After reviewing the record, however, the Board finds no basis for further action on this question because there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the appellant's service-connected right knee disability are inadequate.  As discussed above, the symptoms associated with the appellant's service-connected disability, including arthritis, significant pain, limitation of motion, functional loss, locking, and joint effusion, are fully contemplated by the Rating Schedule and adequately compensated by the ratings currently in effect.   

The Board notes that, for all musculoskeletal disabilities, the Rating Schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the Rating Schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the Rating Schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the appellant's disability picture in this case.  In other words, the appellant uses the assistive devices for factors of his service-connected disability that are contemplated by the schedular criteria.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, but the appellant's disability is not productive of such manifestations, as discussed above. 

Moreover, the appellant's service-connected right knee disability has not necessitated frequent periods of hospitalization, and he has not contended otherwise.  In addition, the Board finds that the appellant's service-connected right knee disability has not been shown to cause marked interference with employment beyond that contemplated by the schedular criteria.  Although the appellant's service-connected right knee disability has been shown to have a significant impact on his usual occupation by causing pain and decreased mobility, it has not been shown to result in marked interference with employment.  Rather, the record shows that examiners have consistently indicated that the appellant would be capable of more sedentary types of employment. 

In any event, in recognition of the industrial impairment caused by his service-connected right knee disability, the appellant has been awarded a 20 percent rating for his service-connected arthritis with limitation of motion, a 20 percent rating for symptomatology associated with meniscal pathology, and a 10 percent rating for a symptomatic right knee scar.  Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The record otherwise contains no probative evidence that there are factors causing marked interference with employment beyond that contemplated by the schedular criteria during the period in question.  Under these circumstances, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, the Board has considered the issue of a total rating based on individual unemployability due to service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a claim for a total rating based on individual unemployability, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating). 

As set forth above, in an unappealed May 2012 rating decision, the RO denied a total rating based on individual unemployability, and therefore the issue is not currently before the Board.  Regardless, it is noted that the appellant currently does not meet the percentage requirements set forth in section 4.16(a) for an award of a total rating based on individual unemployability and the record shows that although the appellant is occupationally limited by his service-connected right knee disability, examiners have repeatedly concluded that he his right knee disability does not render him unable to secure and follow a substantially gainful occupation.  

Finally, with respect to the issue of entitlement to an effective date earlier than September 30, 2010, for the assignment of a 10 percent rating for the appellant's service-connected right knee disability, applicable law provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014). 

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  Otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2015).  

As set forth above, the appellant's original claim of service connection for a right knee disability was received by VA on July 31, 2009.  He does not contend otherwise.  The RO has awarded service connection for his right knee disability effective July 31, 2009, which is the earliest date legally available, given the date of receipt of the appellant's claim.  See 38 U.S.C.A. § 5110(b)(1) (providing that the effective date of an award of disability compensation shall be the day following the date of separation from service only if the application for such benefits is received within one year from such separation date; otherwise, the effective date shall be the date of receipt of the claim).  

In the decision above, the Board has determined that, since the effective date of the award of service connection on July 31, 2009, the appellant's service-connected right knee disability has been manifested by symptoms which support an initial 20 percent rating for right knee arthritis with limitation of motion and a separate 20 percent rating for residuals of a right meniscectomy.  Thus, an effective date of July 31, 2009, is appropriate for both ratings, and the appellant is awarded the earliest effective date legally available under the facts of this case.  38 C.F.R. § 3.400(b)(2) (2015).


ORDER

An initial 20 percent rating for right knee traumatic arthritis is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial 20 percent rating for status post right medial meniscectomy with excision of fat pad is granted, subject to the law and regulations governing the payment of monetary benefits.

An effective date of July 31, 2009, for the award of the initial 20 percent rating for right knee traumatic arthritis and the initial 20 percent rating for status post right medial meniscectomy with excision of fat pad is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

For the reasons delineated in detail in its April 2015 remand, the Board sought a medical opinion to determine the nature and etiology of the appellant's current left knee disability, to include an opinion as to whether it is at least as likely as not that the appellant's current left knee disability is causally related to his active service or any incident therein, including an October 1979 diagnosis of bilateral Osgood-Schlatter's disease, or is causally related to or aggravated by his service-connected right knee disability.

Pursuant to the Board's remand instructions, the appellant was provided a VA medical examination in June 2015.  After examining the appellant and reviewing the record, the examiner concluded that the appellant's current left knee disability is less likely than not proximately due to or the result of the service-connected right knee disability.  The examiner, however, did not provide an opinion as to whether the current left knee disability is aggravated by the service-connected right disability or whether it is causally related to the appellant's active service.  Under these circumstances, another remand for clarification is unfortunately required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left knee disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's left knee disorder is related to his military service, including an October 1979 diagnosis of bilateral Osgood-Schlatter's disease.  

The examiner should also state whether it is at least as likely as not that the Veteran's service-connected right knee disability either caused or permanently aggravated the Veteran's left knee disorder.

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, the appellant and any representative should be provided with a supplemental statement of the case and given the opportunity to respond.   The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


